Gholson, J.
A motion has been made in this case to *473dismiss the action, because the petition has not been properly-verified. The code provides that the officer before whom the affidavit is taken, shall “ certify that it was sworn to or affirmed before him, and signed in his presence.” Section III. In this case the certificate is “ subscribed and sworn to before me this 12th day of February, A. D. 1859.”
There can be no objection to the term “ subscribed,” it is found in section 105. “Every pleading in a court of record must be subscribed by the party or his attorney.” Is subscribed before me, then, equivalent to subscribed in my presence. I think it would be exceedingly technical to hold that it was not. While, therefore, it may, as a general rule, be better for notaries and other officers taking affidavits, to follow the language of the code, T can not think that either its words or the purposes of justice require such an objection as this to be sustained.
Motion overruled.'"